Title: To James Madison from Robert Were Fox, 18 January 1809
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 18th. January 1809.

Since my respects of the  Instant I am informed Wheat is rose from 10% . to 14%. P Quarter, I presume in consequence of there being no probability of an importation from the United States.
The American Ship Cincinnatus Captain P. Heulte is arrived here from Bordeaux after a passage of 11 Days, with about 400 Tons of Wine Brandy &c. for orders from England, and I am informed several other Vessels are arrived with similar Cargoes from France.  I am with the greatest respect Thy assured Friend

Rob. W. Fox

